Jackson, Justice,
dissenting.
Where the presiding judge, in not delivering his charge in writing, is under the impression that the request of counsel, so to deliver it, had been withdrawn, and where the entire charge, delivered in parol, was taken down by the stenographer of the court, verbatim et literatim,, and there is no complaint that it was not taken down fully and correctly; and, where there is no other valid ground for a new trial, and no pretence that the plaintiffs in error were hurt by the omisssion of the judge to do the mere manual labor of writing out his charge, instead of letting the stenographer write it as he spoke it, I hold that the judgment of the superior court overruling the motion for a new trial ought not to be reversed, and I dissent from the judgment of this court reversing said judgment.